The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Page 6, line 6, replace “first insulating layer 21” with -- first insulating layer 42 --.
Claim Rejections – 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the basis for the rejections under this section made in this Office action:
NOVELTY; PRIOR ART - A person shall be entitled to a patent unless
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. §102(a)(1) might be overcome by:
(a) The exception under 35 U.S.C. §102 (b)(1)(A):
To overcome this rejection under 35 U.S.C. §102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. §102 (a)(1);
(b) The exception under 35 U.S.C. §102 (b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1, 2 and 4-12 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by of U.S. Patent No. 8,851,951 to Park et al (referred to as Park). 
In re claim 1, Park discloses a thin film transistor (TFT), comprising:
- a bottom gate electrode insulating layer 106, a semiconducting active layer 118a and a first insulating layer 130 102 in sequence [Fig. 8A];
- a source electrode 122a and a drain electrode 123b 130 away from the bottom gate electrode 102 ;
inherently in the first insulating layer 130 at positions which correspond to the source 122a, 122b respectively [col. 8]; and
- ohmic contact layers (i.e., layers 118b overlying active layer 118a in Fig. 8A) disposed on and covering the semiconducting active layer 118a at positions corresponding to the vias respectively, wherein each of the source 122a, 122b is in contact with a corresponding one of the ohmic contact layers 118b through a corresponding one of the vias [col. 10].
In re claim 2, Park discloses a top gate electrode (i.e., cathode 138 in Fig. 8A) located on a side of a first insulating layer 132 away from the bottom gate electrode 102, and the first insulating layer being a top gate electrode insulating layer (i.e., layer 132 whereon electrode 138 is located, cols. 8-9).
In re claim 4, Park discloses the bottom gate electrode 102 non-electrically connected with the top gate electrode 138 [Fig. 8A and col. 8, ln.53].
In re claim 5, Park suggests:
. a material of which the semiconducting active layer 118a is made comprising hydrogenated amorphous silicon (i.e., doped amorphous silicon, Fig. 8a, col. 10, ln.13), and
. a material of which the ohmic contact layers 118b are made comprising n-type heavily-doped hydrogenated amorphous silicon (i.e., intrinsic amorphous silicon, Fig. 8a, col. 10, ln.9).
In re claim 6, Park discloses an array substrate[,] comprising T, wherein one of the thin film transistors is the thin film transistor (i.e., switch element Ts in Fig. 2).
In re claim 7, Park discloses:
. the array substrate comprising a plurality of sub-pixels (i.e., R, G, B) arranged into a matrix, each of the plurality of subpixels is provided therein with at least one of the thin film transistors [Figs. 2-3], and
. in a case that one of the thin film transistors comprising a bottom gate electrode 102 and a top gate electrode 138, wherein the top gate electrode and the bottom gate electrode are connected to different signal lines [Fig. 8A].
In re claim 8, Park discloses a display device[,] comprising the array substrate [Fig. 3].
In re claim 9, Park discloses a manufacturing method of a thin film transistor (TFT), 
- forming a bottom gate electrode 102, a bottom gate electrode insulating layer 106 and semiconducting active layer 118a in sequence via/by a patterning process on a base substrate 100 [Fig. 8A];
- forming a first insulating layer 130 via/by a patterning process on the base substrate on which the semiconducting active layer 118a has been formed [col. 9];
inherently in the first insulating layer 130 at positions corresponding to an area where a source electrode 122a is to be formed and an area where a drain electrode 122b is to be formed;
- forming, in the vias, ohmic contact layers 118b [col. 10, ln.37] covering the semiconducting active layer 118a via/by a patterning process, on the base substrate 100 on which the first insulating layer 130 has been formed; and
- forming the source 122a, 122b at a side of the first insulating layer 130 away from the bottom gate electrode via/by a patterning process, on the base substrate 100 on which the ohmic contact layers 118b have been formed, wherein each of source and drain electrodes 122, 122b is in contact with corresponding one of ohmic contact layers 118b through corresponding one of the vias
In re claim 10, Park discloses forming a top gate electrode (i.e., cathode 138 in Fig. 8A) via/by a patterning process on substrate 100 on which source and drain electrodes 122a, 122b formed [col. 8].
In re claim 11, Park discloses the source and drain electrodes 122a, 122b and the top gate electrode 138 formed via/by a single patterning process [cols. 8-9].
In re claim 12, Park suggests:
. a material of which the semiconducting active layer 118a is made comprising hydrogenated amorphous silicon (i.e., doped amorphous silicon, Fig. 8a, col. 10, ln.13), and
. a material of which the ohmic contact layers 118b are made comprising n-type heavily-doped hydrogenated amorphous silicon (i.e., intrinsic amorphous silicon, Fig. 8a, col. 10, ln.9).

    PNG
    media_image1.png
    124
    298
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    207
    490
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    206
    388
    media_image3.png
    Greyscale

Application(Fig.4) vs Park (US Pat. 8,851,951)Fig.8A & Yim (US Pat. 2011/0278565)Fig.3 
4.	Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 2011/0278565 to Yim et al (referred to Yim). 
In re claim 1, Yim discloses a thin film transistor (TFT), comprising:
- a bottom gate electrode insulating layer 115a, a semiconducting active layer 124 and a first insulating layer 115b disposed on a bottom gate electrode 121 in sequence [Fig. 4B];
- a source electrode 122 and a drain electrode 123 disposed at a side of the first insulating layer 115b away from the bottom gate electrode 121 [Fig. 4C and ¶0038];
125a in ¶0063) inherently disposed in the first insulating layer 115b at positions which correspond to the source and the drain electrodes 122, 123; and
- ohmic contact layers 125a, 125b disposed on and covering the semiconducting active layer 115a at positions corresponding to the vias respectively, wherein each of the source and the drain electrodes 122, 123 is in contact with a corresponding one of the ohmic contact layers 125a, 125b through a corresponding one of the vias/openings [Fig. 4D].
In re claim 6, Yim discloses an array substrate 100 comprising thin film transistors [Fig. 1 & ¶0050-51], wherein one of the thin film transistors is the thin film transistor (according to claim 1).
In re claim 8, Yim discloses a display device[,] comprising the array substrate (according to claim 6).
In re claim 9, Yim discloses a manufacturing method of a TFT, comprising:
- forming a bottom gate electrode 121, a bottom gate electrode insulating layer 115a and a semiconducting active layer 124 in sequence via/by a patterning process on base substrate 110 [Fig. 4B];
- forming a first insulating layer 115b via/by a patterning process on the base substrate on which the semiconducting active layer 124 has been formed [¶0054],
- forming vias (i.e., openings whereat the black layers 125a in ¶0063) inherently in the first insulating layer 115b at positions corresponding to an area where a source electrode 122 is to be formed and an area where a drain electrode 123 is to be formed;
- forming, in the vias, ohmic contact layers 125a, 125b covering the semiconducting active layer 124 via/by a patterning process, on the base substrate 110 on which the first insulating layer 115b has been formed [Fig. 4D and ¶0063]; and
- forming the source and the drain electrodes 122, 123 at a side of the first insulating layer 115b away from the bottom gate electrode via/by a patterning process, on the base substrate 110 on which the ohmic contact layers have been formed, wherein each of the source and drain electrodes 122, 123 is in contact with a corresponding one of the ohmic contact layers 125a, 125b through a corresponding one of the vias [Fig. 4C and ¶0063-0065].
Claim Rejections – 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective 
5.	Claims 2-5, 7 and 10-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Yim et al (U.S. Patent No. 2011/0278565) in view of Park et al (U.S. Patent No. 8,851,951). 
In re claim 2, Yim is silent about a top gate electrode.  Park, teaching an analogous art to that of Yim, discloses a top gate electrode (i.e., cathode 138 in Fig. 8A) located on a side of a first insulating layer 132 away from the bottom gate electrode 102, and the first insulating layer being a top gate electrode insulating layer (i.e., layer 132 whereon electrode 138 is located, cols. 8-9).
It would have been obvious to a person having skills in the art to have modified the TFT in Yim by utilizing a top electrode for the purpose of forming cathode/anode of a diode in associate with TFT.
In re claim 3, Yim does not suggest the top gate electrode being in a same layer and of same material as the source and the drain electrodes.
It would have been obvious to a person having skills in the art to have modified the electrodes of Yim by utilizing “top gate electrode being in a same layer and of same material as source and the drain electrodes.”  Since this is merely an alternative electrodes material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 In re Leshin, 125 SUPQ 416.
In re claim 4, Yim in view of Park discloses the bottom gate electrode 102 non-electrically connected with the top gate electrode 138 [Fig. 8A and col. 8, ln.53].
In re claim 5, Yim suggests a material of which the semiconducting active layer 124 is made comprising hydrogenated amorphous silicon (i.e., amorphous zinc oxide semiconductor in ¶0041, 0056). 
Yim, however, does not suggest a material of which the ohmic contact layers 125a, 125b are made comprising n-type heavily-doped hydrogenated amorphous silicon.
Park suggests: a material of which the semiconducting active layer 118a is made comprising hydrogenated amorphous silicon (i.e., doped amorphous silicon, Fig. 8a, col. 10, ln.13), and
a material of which the ohmic contact layers 118b are made comprising n-type heavily-doped hydrogenated amorphous silicon (i.e., intrinsic amorphous silicon, Fig. 8a, col. 10, ln.9).
In re claim 7, Yim discloses:
. the array substrate comprises a plurality of sub-pixels arranged into a matrix, each of the plurality of subpixels is provided therein with at least one of the thin film transistors, and
. in a case that one of the thin film transistors comprises a bottom gate electrode and a top gate electrode, the top gate electrode and the bottom gate electrode are connected to different signal lines.
In re claim 10, Yim in view of You discloses forming a top gate electrode (i.e., cathode 138 in Fig. 8A) via/by a patterning process on substrate on which source and drain electrodes 122a, 122b formed [col. 8]
It would have been obvious to a person having skills in the art to have modified the TFT in Yim by utilizing a top electrode for the purpose of forming cathode/anode of a diode in associate with TFT.
In re claim 11, Yim does not disclose the source and drain electrodes 170, 175, and the top gate electrode 210 [Fig. 3] formed via/by a single patterning process.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “source/drain electrodes and the top gate electrode formed by a single patterning process” of any unexpected results arising therefrom. Where patentability is said to be based upon the particular chosen feature, or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical.
In re claim 12, Yim suggests a material of which the semiconducting active layer 124 made comprising hydrogenated amorphous silicon (i.e., amorphous zinc oxide semiconductor in ¶0041, 0056).
Yim, however, does not suggest a material of which the ohmic contact layers 125a, 125b are made comprising n-type heavily-doped hydrogenated amorphous silicon.
Park suggests: a material of which the semiconducting active layer 118a is made comprising hydrogenated amorphous silicon (i.e., doped amorphous silicon, Fig. 8a, col. 10, ln.13), and
a material of which the ohmic contact layers 118b are made comprising n-type heavily-doped hydrogenated amorphous silicon (i.e., intrinsic amorphous silicon, Fig. 8a, col. 10, ln.9).
Contact Information
5.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 21, 2021										    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815